        Case 2:19-cv-00352-RB-CG Document 12 Filed 06/04/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARIO ACOSTA,

       Petitioner,

v.                                                             CV No. 19-352 RB/CG

DANIEL PETERS, Warden,
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

       Respondents.

                                  ORDER TO ANSWER

       THIS MATTER is before the Court on Petitioner Mario Acosta’s 28 U.S.C. § 2254

habeas corpus petition, (the “Petition”), (Doc. 1), (Doc. 4). The Court has reviewed the

Petition pursuant to 28 U.S.C. § 2254 and Habeas Corpus Rule 4. The Court finds the

Petition is not subject to summary dismissal.

       IT IS THEREFORE ORDERED that the Clerk shall forward copies of this Order

and the Petition, (Doc. 1), (Doc. 4) to Respondents.

       IT IS FURTHER ORDERED that Respondents shall answer the Petition no later

than July 3, 2020. Respondents’ answer must advise, but is not limited to, whether Mr.

Acosta has exhausted his state court remedies as to each claim. If the Petition is mixed,

and contains both exhausted and unexhausted claims, Respondents should take a

position on how to proceed (i.e., stay the case while Mr. Acosta exhausts all claims,

overlook exhaustion and dismiss on the merits, delete the unexhausted claims, etc.).

Respondents must attach to their answer copies of any filing pertinent to the issue of

exhaustion that was filed by Mr. Acosta in the sentencing court, the state district court,

the state court of appeals, and the state supreme court, together with copies of all
       Case 2:19-cv-00352-RB-CG Document 12 Filed 06/04/20 Page 2 of 2



memoranda filed by both parties in support of or in response to those filings.

Respondents must also attach to the answer copies of all state court post-conviction or

appellate proceedings. The answer must describe the procedural history of each claim

that Respondents contend is unexhausted and identify the State procedures that are

currently available to Mr. Acosta.

       IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
